Exhibit 10.9

$1,300,000,000

BLUE MERGER SUB INC.

7.625% SENIOR NOTES DUE 2019

PURCHASE AGREEMENT

February 1, 2011

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

MORGAN STANLEY & CO. INCORPORATED

As Representative of the several

      Initial Purchasers named in Schedule I attached hereto,

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Ladies and Gentlemen:

Blue Merger Sub Inc., a Delaware corporation (“Merger Sub”), proposes, upon the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to you, as the initial purchasers (the “Initial Purchasers”),
$1,300,000,000 in aggregate principal amount of its 7.625% Senior Notes due 2019
(the “Notes”). Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill
Lynch”) and Morgan Stanley & Co. Incorporated (“Morgan Stanley”), have agreed to
act as the representatives of the several Initial Purchasers (the
“Representatives”) in connection with the offering and sale of the Notes.

The Notes are being issued in connection with the acquisition (the
“Acquisition”) by investment funds affiliated with Kohlberg Kravis Roberts & Co.
L.P., Vestar Capital Partners V, L.P. and Centerview Capital, L.P. and
(collectively, the “Sponsors”), and certain other investors, of all of the
outstanding equity interests of Del Monte Foods Company, a Delaware corporation
(the “Company”).

Blue Acquisition Group, Inc., a Delaware corporation formed by the Sponsors
(“Holdings”), has entered into an Agreement and Plan of Merger, dated as of
November 24, 2010 (as amended from time to time, the “Merger Agreement”), with
Merger Sub and the Company, pursuant to which Merger Sub will merge with and
into the Company, with the Company being the surviving corporation following the
merger (the “Merger”). Immediately prior to the consummation of the Acquisition
(the date of the consummation of the Acquisition, the “Merger Date”), the
Sponsors, as well as certain other investors, shall have contributed cash of
approximately $1,600.0 million (the “Equity Investment”), and upon consummation
of the Merger and the other transactions contemplated hereby, the Sponsors and
other investors will own, indirectly, 100% of the capital stock of the Company.



--------------------------------------------------------------------------------

If the Closing Date (as defined below) occurs prior to the Merger Date, the
Issuer, the Trustee (as defined below) and The Bank of New York Mellon Trust
Company, N.A., as escrow agent, will enter into the Escrow Agreement (the
“Escrow Agreement”), to be dated as of the Closing Date, pursuant to which, on
the Closing Date, Merger Sub will deposit in an escrow account (the “Escrow
Account”) the Purchase Price (as defined below) and Merger Sub will contribute
or cause to be contributed an additional amount in cash and Eligible Escrow
Investments (as defined in the Escrow Agreement) necessary (together with the
Purchase Price) to fund the redemption of the Notes and to pay all regularly
scheduled interest that would accrue on the Notes through, but not including,
the date of redemption set forth in the Escrow Agreement (collectively, with any
other property from time to time held by the Escrow Agent, the “Escrow
Property”), and will remain in escrow until the Escrow Property is released upon
satisfaction of the conditions precedent to such release as set forth in the
Escrow Agreement.

The Escrow Property will be held in the Escrow Account in accordance with the
terms and provisions set forth in the Escrow Agreement, and released on the
earlier to occur of (i) the Merger Date, if the conditions to the release of the
Escrow Property to Merger Sub set forth in the Escrow Agreement have been
satisfied on such date (the “Completion Date”) and (ii) the date on which a
Special Mandatory Redemption (as defined in the Preliminary Offering Memorandum
(as defined below) is required to occur) and, in each case, shall be released
from the Escrow Account as provided in the Pricing Disclosure Package and the
Final Offering Memorandum (each as defined below).

References to the “Issuer” refer (i) prior to consummation of the Merger, solely
to Merger Sub and (ii) following consummation of the Merger and upon execution
of the Joinder Agreement (as defined below), to the Company. References to the
“Guarantors” refer to each entity set forth on Schedule II attached hereto
following consummation of the Merger and upon execution of the Joinder Agreement
(each a “Guarantor” and, collectively, the “Guarantors”).

The Notes will (i) have terms and provisions that are summarized in the Pricing
Disclosure Package and the Final Offering Memorandum (each as defined below),
and (ii) are to be issued pursuant to an indenture (the “Initial Indenture”) to
be entered into between Merger Sub and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”). Upon consummation of the Merger, the
Company and the Guarantors will enter into a supplemental indenture (the
“Supplemental Indenture”) with the Trustee pursuant to which the Company will
assume the rights and obligations of Merger Sub under the Initial Indenture and
the Guarantors will guarantee such obligations effective as of and from the
Merger Date. As used herein, the term “Indenture” shall mean the Initial
Indenture, as supplemented by the Supplemental Indenture. The Company will
succeed to Merger Sub’s obligations under the Notes and the Indenture. Following
the Merger Date, the obligations of the Company, including the due and punctual
payment of interest on the Notes, will be fully, irrevocably, and
unconditionally guaranteed on a senior unsecured basis, jointly and severally
(the “Guarantees”) by (i) the Guarantors, and (ii) any domestic subsidiary of
the Company formed or acquired after the Closing Date that is required to
execute a supplemental indenture to provide a guarantee in accordance with the
terms of the Indenture, and their respective successors and assigns. As used
herein, the term “Notes” shall include the Guarantees, unless the context
otherwise requires. This Agreement is to confirm the agreement concerning the
purchase of the Notes from the Issuer by the Initial Purchasers.

 

-2-



--------------------------------------------------------------------------------

On the Merger Date, simultaneously with the consummation of the Merger, the
Issuer shall and shall cause each Guarantor to execute and deliver a joinder
agreement (the “Joinder Agreement”) substantially in the form attached hereto as
Exhibit A, whereby the Issuer and each Guarantor will agree to observe and fully
perform all of the rights, obligations and liabilities contemplated herein as if
it were an original signatory hereto.

On the Merger Date, simultaneously with the consummation of the Merger (x) the
Issuer and the Guarantors will enter into new senior secured credit facilities
to be dated as of the Closing Date (the “Senior Credit Facilities” and, together
with the documents, agreements or instruments delivered in connection therewith,
the “Senior Credit Facilities Documentation”) and (y) the Issuer shall use the
net proceeds from the issue and sale of the Notes, the funding of the Senior
Credit Facilities and the Equity Investment to finance the Transactions (as
defined below).

For the purposes of this Agreement, the term “Transactions” is used in the same
way as such term is used in the Pricing Disclosure Package (as defined below)
and means, collectively, (i) the issuance and sale of the Notes; (ii) the
Merger; (iii) the execution and delivery of the credit agreements related to the
Senior Credit Facilities; (iv) the Equity Investment; (v) the cash tender offers
(the “Tender Offers”) for any and all of the 6 3/4% Senior Subordinated Notes
due 2015 and 7 1/2% Senior Subordinated Notes due 2019 issued by Del Monte
Corporation, a Delaware corporation and wholly-owned direct subsidiary of the
Company, (vi) the refinancing of certain other existing indebtedness of the
Company and (vii) the payment of all fees and expenses related to the foregoing.

The term “Transaction Documents” refers to this Agreement, the Joinder
Agreement, the Notes, the Indenture, the Guarantees, the Registration Rights
Agreement, the Registration Rights Agreement Joinder and the Escrow Agreement.

Notwithstanding anything in this Agreement to the contrary, the representations,
warranties, authorizations, acknowledgements, covenants and agreements of each
of the Company and the Guarantors contained in this Agreement shall not become
effective until the consummation of the Merger, at which time such
representations, warranties, authorizations, acknowledgements, covenants and
agreements shall become effective as of the date hereof pursuant to the terms of
the Joinder Agreement.

1. Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(2) under the Securities Act. The Issuer has prepared a preliminary
offering memorandum, dated January 26, 2011 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Schedule III (the “Pricing Term Sheet”) setting forth the terms of the Notes
omitted from the Preliminary Offering Memorandum and an offering memorandum,
dated February 1, 2011 (the “Final Offering Memorandum”), setting forth
information regarding the Issuer, the Guarantors, the Notes, the Exchange Notes
(as defined herein), the Guarantees and the Exchange Guarantees (as defined
herein). The Preliminary Offering Memorandum, as supplemented and amended as of
the Applicable Time (as defined below), together with the Pricing Term Sheet and
any of the documents listed on Schedule IV(A) hereto are collectively referred
to as the

 

-3-



--------------------------------------------------------------------------------

“Pricing Disclosure Package”. The Issuer hereby confirms that it has authorized
the use of the Pricing Disclosure Package and the Final Offering Memorandum in
connection with the offering and resale of the Notes by the Initial Purchasers.
“Applicable Time” means 9:30 a.m. (New York City time) on the date of this
Agreement.

You have advised the Issuer that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Final Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S. As used herein, the terms “offshore transaction” and “United States” have the
meanings assigned to them in Regulation S. Those persons specified in clauses
(i) and (ii) are referred to herein as “Eligible Purchasers”.

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) among the Issuer and the Initial Purchasers to
be dated the Closing Date (as defined herein). Pursuant to the Registration
Rights Agreement, and subject to the consummation of the Merger, the parties
thereto will agree to file with the Securities and Exchange Commission (the
“Commission”) under the circumstances set forth therein, a registration
statement under the Securities Act relating to a series of senior notes
identical in all material respect to the Notes (the “Exchange Notes”) and the
Exchange Guarantees (the “Exchange Guarantees”) to be offered in exchange for
the Notes and the Guarantees. Such portion of the offering is referred to as the
“Exchange Offer”. Upon consummation of the Merger, the Company shall and shall
cause each Guarantor to join the Registration Rights Agreement by execution of a
counterpart signature page thereto or the joinder attached thereto (the
“Registration Rights Agreement Joinder”) on the Merger Date.

2. Representations, Warranties and Agreements of Merger Sub, the Company and the
Guarantors. (x) As of the Applicable Time, Merger Sub represents, warrants and
covenants to each Initial Purchaser (it being understood that, prior to the
execution and delivery of the Joinder Agreement, all representations and
warranties of Merger Sub with respect to the Company and its subsidiaries are
made to the best knowledge of Merger Sub, after due inquiry), and (y) as of the
Merger Date, the Company and the Guarantors, jointly and severally, represent,
warrant and covenant to each Initial Purchaser, as follows:

(a) When the Notes, including the Guarantees, are issued and delivered pursuant
to this Agreement, such Notes and Guarantees will not be of the same class
(within the meaning of Rule 144A under the Securities Act) as securities of
Merger Sub, the Company or the Guarantors that are listed on a national
securities exchange registered under Section 6 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).

(b) Assuming the accuracy of your representations and warranties in
Section 3(b), the offer, sale and delivery of the Notes to the Initial
Purchasers pursuant hereto

 

-4-



--------------------------------------------------------------------------------

(including pursuant to the Exempt Resales) are exempt from the registration
requirements of the Securities Act.

(c) No form of general solicitation or general advertising within the meaning of
Regulation D (including, but not limited to, advertisements, articles, notices
or other communications published in any newspaper, magazine or similar medium
or broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by Merger Sub, the Company, the Guarantors, any of their respective affiliates
or any of their respective representatives (other than you, as to whom Merger
Sub, the Company and the Guarantors make no representation) in connection with
the offer and sale of the Notes and the Guarantees.

(d) No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by Merger Sub, the Company, the Guarantors or any of
their respective affiliates or any of their respective representatives (other
than you, as to whom Merger Sub, the Company and the Guarantors make no
representation) with respect to Notes sold outside the United States to Non-U.S.
Persons, and Merger Sub, the Company, the Guarantors or any of their respective
affiliates or any of their respective representatives and any person acting on
its or their behalf (other than you, as to whom Merger Sub, the Company and the
Guarantors make no representation) has complied with and will implement the
“offering restrictions” required by Rule 902 under the Securities Act.

(e) Each of the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Final Offering Memorandum, each as of its respective date, contains all
the information specified in, and meeting the requirements of, Rule 144A(d)(4)
under the Securities Act.

(f) Neither Merger Sub, the Company, any Guarantor, any of their respective
affiliates or any of their respective representatives nor any other person
acting on behalf of Merger Sub, the Company or any Guarantor has sold or issued
any securities that would be integrated with the offering of the Notes
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.

(g) The Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Final Offering Memorandum have been prepared by Merger Sub for use by the
Initial Purchasers in connection with the Exempt Resales. No order or decree
preventing the use of the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Final Offering Memorandum, or any order asserting that
the transactions contemplated by this Agreement are subject to the registration
requirements of the Securities Act has been issued, and no proceeding for that
purpose has commenced or is pending or, to the knowledge of the Issuer or any of
the Guarantors, is contemplated.

(h) The Final Offering Memorandum will not, as of its date or as of the Closing
Date, contain an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under

 

-5-



--------------------------------------------------------------------------------

which they were made, not misleading; provided that no representation or
warranty is made as to information contained in or omitted from the Final
Offering Memorandum in reliance upon and in conformity with written information
furnished to the Issuer through the Representatives by or on behalf of any
Initial Purchaser specifically for inclusion therein, which information is
specified in Section 8(e).

(i) The Pricing Disclosure Package did not, as of the Applicable Time, contain
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Issuer through the Representatives by or on
behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).

(j) The Issuer and the Guarantors have not made any offer to sell or
solicitation of an offer to buy the Notes that would constitute a “free writing
prospectus” (if the offering of the Notes was made pursuant to a registered
offering under the Securities Act), as defined in Rule 405 under the Securities
Act (a “Free Writing Offering Document”) without the prior consent of the
Representatives; any such Free Writing Offering Document the use of which has
been previously consented to by the Initial Purchasers is listed on Schedule
IV(B) hereto. Each such Free Writing Offering Document, when taken together with
the Pricing Disclosure Package, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Issuer makes no representation and warranty with respect to any statements or
omissions made in each such Free Writing Offering Document in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Issuer in writing by such Initial Purchaser through the Representatives
expressly for use in any Free Writing Offering Document.

(k) Each of Merger Sub, the Company, the Guarantors and their respective
subsidiaries has been duly organized, is validly existing and in good standing
as a corporation or other business entity under the laws of its jurisdiction of
organization and is duly qualified to do business and in good standing as a
foreign corporation or other business entity in each jurisdiction in which its
ownership or lease of property or the conduct of its businesses requires such
qualification, except where the failure to be so qualified or in good standing
would not, in the aggregate, reasonably be expected to have a material adverse
effect on the condition (financial or otherwise), results of operations or
business of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”). Each of Merger Sub, the Company, the Guarantors and their
respective subsidiaries has all power and authority necessary to own or hold its
properties and to conduct the businesses in which it is engaged except as would
not reasonably be expected to have a Material Adverse Effect. The Company does
not own or control, directly or indirectly, any corporation, association or
other entity other than the subsidiaries listed on Schedule V hereto.

 

-6-



--------------------------------------------------------------------------------

(l) The Company has the actual capitalization set forth in each of the Pricing
Disclosure Package and the Final Offering Memorandum as of the date set forth
therein. All of the issued shares of capital stock of each subsidiary of the
Company have been duly authorized and validly issued, are, to the extent
applicable, fully paid and non-assessable and all such shares owned directly or
indirectly by the Company are free and clear of all liens, encumbrances,
equities or claims, except for such liens, encumbrances, equities or claims as
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect or as incurred in connection with the Senior Credit Facilities.

(m) Merger Sub has all requisite corporate power and authority to execute,
deliver and perform its obligations under the Indenture. The Indenture has been
duly and validly authorized by Merger Sub and, upon its execution and delivery
and, assuming due authorization, execution and delivery by the Trustee, will
constitute the valid and binding agreement of Merger Sub, enforceable against
Merger Sub in accordance with its terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law). Each of the Company and the
Guarantors has all requisite corporate or other organizational power and
authority to execute, deliver and perform its obligations under the Indenture
(as supplemented by the Supplemental Indenture). The Supplemental Indenture
will, on or prior to the Merger Date, be duly and validly authorized by the
Company and the Guarantors, and, upon its execution and delivery and, assuming
due authorization, execution and delivery by the Trustee, the Indenture (as
supplemented by the Supplemental Indenture) will constitute the valid and
binding agreement of the Company and the Guarantors, enforceable against the
Company and the Guarantors in accordance with its terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). No
qualification of the Indenture under the Trust Indenture Act of 1939 (the “Trust
Indenture Act”) is required in connection with the offer and sale of the Notes
contemplated hereby or in connection with the Exempt Resales. The Indenture will
conform in all material respects to the description thereof in each of the
Pricing Disclosure Package and the Final Offering Memorandum.

(n) The Issuer has all requisite corporate power and authority to execute,
issue, sell and perform its obligations under the Notes. On the Closing Date,
the Notes will have been duly authorized by the Issuer and, when duly executed
by the Issuer in accordance with the terms of the Indenture, assuming due
authentication of the Notes by the Trustee, upon delivery to the Initial
Purchasers against payment therefor in accordance with the terms hereof, will be
validly issued and delivered and will constitute valid and binding obligations
of the Issuer entitled to the benefits of the Indenture, enforceable against the
Issuer in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law). The Notes will conform in
all material

 

-7-



--------------------------------------------------------------------------------

respects to the description thereof in each of the Pricing Disclosure Package
and the Final Offering Memorandum.

(o) The Issuer has all requisite corporate power and authority to execute, issue
and perform its obligations under the Exchange Notes. On the Closing Date, the
Exchange Notes will have been duly and validly authorized by the Issuer and if
and when issued and authenticated in accordance with the terms of the Indenture
and delivered in accordance with the Exchange Offer provided for in the
Registration Rights Agreement, will be validly issued and delivered and will
constitute valid and binding obligations of the Issuer entitled to the benefits
of the Indenture, enforceable against the Issuer in accordance with their terms,
except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(p) Each of the Company and the Guarantors has all requisite corporate or other
organizational power and authority to enter into the Joinder Agreement. On the
Merger Date, the Joinder Agreement will have been duly and validly authorized by
the Company and the Guarantors and, upon consummation of the Merger, will have
been duly executed and delivered by the Company and the Guarantors.

(q) Each Guarantor has all requisite corporate or other organizational power and
authority to execute, issue and perform its obligations under the Guarantees. On
the Merger Date, the Guarantees will have been duly and validly authorized by
the Guarantors and when the Supplemental Indenture is duly executed and
delivered by the Guarantors in accordance with its terms and upon the due
execution, authentication and delivery of the Notes in accordance with the
Indenture and the issuance of the Notes in the sale to the Initial Purchasers
contemplated by this Agreement, will constitute valid and binding obligations of
the Guarantors, enforceable against the Guarantors in accordance with their
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(r) Each Guarantor has all requisite corporate or other organizational power and
authority to issue and perform its obligations under the Exchange Guarantees. On
the Merger Date, the Exchange Guarantees will have been duly and validly
authorized by the Guarantors and if and when executed and delivered by the
Guarantors in accordance with the terms of the Indenture and upon the due
execution and authentication of the Exchange Notes in accordance with the
Indenture and the issuance and delivery of the Exchange Notes in the Exchange
Offer contemplated by the Registration Rights Agreement, will be validly issued
and delivered and will constitute valid and binding obligations of the
Guarantors entitled to the benefits of the Indenture, enforceable against the
Guarantors in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable

 

-8-



--------------------------------------------------------------------------------

principles (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

(s) Each of Merger Sub, the Company and each Guarantor has all requisite
corporate power and authority to execute, deliver and perform its obligations
under the Registration Rights Agreement and the Registration Rights Agreement
Joinder, as applicable. The Registration Rights Agreement has been duly
authorized by Merger Sub, and on the Merger Date the Registration Rights
Agreement Joinder will have been duly and validly authorized by the Company and
the Guarantors, and when executed and delivered by Merger Sub, the Company and
the Guarantors, as applicable, in accordance with the terms hereof and thereof,
will be validly executed and delivered, and (assuming the due authorization,
execution and delivery thereof by you) the Registration Rights Agreement will be
the legally valid and binding obligation of Merger Sub and, upon the execution
and delivery of the Registration Rights Agreement Joinder, the Company and the
Guarantors in accordance with the terms thereof, enforceable against the Issuer
and the Guarantors in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting creditor’s rights generally, by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and, as to rights of indemnification and
contribution, by principles of public policy. The Registration Rights Agreement
will conform in all material respects to the description thereof in each of the
Pricing Disclosure Package and the Final Offering Memorandum.

(t) The Escrow Agreement has been duly authorized by Merger Sub, and if executed
and delivered by Merger Sub on the Closing Date as contemplated by this
Agreement, will be a valid and binding agreement of Merger Sub, enforceable
against Merger Sub in accordance with its terms, except as such enforceability
may be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

(u) If executed and delivered in accordance with the terms of this Agreement,
the provisions of the Escrow Agreement will be effective to create a valid and
enforceable security interest in favor of the Trustee for the benefit of the
holders of the Notes in the right, title and interest of Merger Sub in the
Escrow Account. The security interest granted under the Escrow Agreement to the
Trustee in the right, title and interest of Merger Sub in the Escrow Account,
assuming all filings and other actions contemplated by the Escrow Agreement to
perfect such security interest are made or taken, will constitute a perfected,
first priority (subject to any lien in favor of the Escrow Agent or the Trustee
arising under the Escrow Agreement or the Indenture) security interest.

(v) Merger Sub has and, on or prior to the date of the Merger, if the Merger
Date occurs, the Company will have all requisite corporate power and authority
to consummate the Merger and the Acquisition.

 

-9-



--------------------------------------------------------------------------------

(w) This Agreement has been duly and validly authorized, executed and delivered
by Merger Sub.

(x) The issue and sale of the Notes and the Guarantees, the execution, delivery
and performance by Merger Sub, the Company and the Guarantors of the Transaction
Documents, as applicable, and the consummation of the transactions contemplated
hereby and thereby, will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, impose any lien, charge or
encumbrance upon any property or assets of Merger Sub, the Company or the
Guarantors, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license, lease or other agreement or instrument to which
Merger Sub, the Company or the Guarantors is a party or by which Merger Sub, the
Company or the Guarantors is bound or to which any of the property or assets of
Merger Sub, the Company or the Guarantors is subject, other than any lien,
charge or encumbrance upon any property or assets of Merger Sub, the Company or
the Guarantors incurred in connection with the Escrow Agreement or the Senior
Credit Facilities, (ii) result in any violation of the provisions of the charter
or by-laws (or similar organizational documents) of Merger Sub, the Company or
the Guarantors, or (iii) result in any violation of any statute or any judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over Merger Sub, the Company, the Guarantors or any of their
respective subsidiaries or any of their properties or assets, except with
respect to clauses (i) and (iii), as would not reasonably be expected to have a
Material Adverse Effect.

(y) No consent, approval, authorization or order of, or filing, registration or
qualification with any court or governmental agency or body having jurisdiction
over Merger Sub, the Company, the Guarantors or any of their respective
subsidiaries or any of their properties or assets is required for the issue and
sale of the Notes and the Guarantees, the execution, delivery and performance by
the Issuer and the Guarantors of the Transaction Documents, as applicable, and
the consummation of the transactions contemplated hereby and thereby, except for
(i) the filing of a registration statement by the Issuer with the Commission
pursuant to the Securities Act as required by the Registration Rights Agreement,
(ii) such consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Notes by the Initial
Purchasers, (iii) a favorable vote of the stockholders of the Company approving
the acquisition and (iv) consummation of the Merger, in the case of clauses
(iii) and (iv) above, each of which shall have been obtained or made on or prior
to the Merger Date.

(z) The historical financial statements (including the related notes and
supporting schedules) included in the Pricing Disclosure Package and the Final
Offering Memorandum present fairly in all material respects the financial
condition, results of operations and cash flows of the entities purported to be
shown thereby, on the dates and for the periods indicated, and have been
prepared in conformity with accounting principles generally accepted in the
United States applied on a consistent basis throughout the periods involved,
except as otherwise stated therein.

 

-10-



--------------------------------------------------------------------------------

(aa) The pro forma financial statements included in the Pricing Disclosure
Package and the Final Offering Memorandum include assumptions that provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions and events described therein, the related pro forma adjustments
used in the preparation thereof give appropriate effect to those assumptions,
and the pro forma adjustments reflect the proper application of those
adjustments to the historical financial statement amounts in the pro forma
financial statements included in the Pricing Disclosure Package. The pro forma
financial statements included in the Pricing Disclosure Package have been
prepared in accordance with the Commission’s rules and guidance with respect to
pro forma financial information (except as otherwise noted in the Pricing
Disclosure Package and Final Offering Memorandum). The pro forma financial
statements included in the Pricing Disclosure Package and the Final Offering
Memorandum comply as to form with the applicable accounting requirements of Rule
11-02 of Regulation S-X under the Securities Act (except that additional periods
have been presented), and the pro forma adjustments have been properly applied
to the historical amounts in the compilation of those statements.

(bb) KPMG LLP, who have certified certain financial statements of the Company,
whose report appears in the Pricing Disclosure Package and the Final Offering
Memorandum and who have delivered an initial letter referred to in Section 7(e)
hereof, are independent registered public accountants as required by the
Securities Act and the rules and regulations thereunder.

(cc) The Company maintains a system of internal control over financial reporting
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of the
Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (iii) access to the Company’s assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(dd) Since the date of the latest audited financial statements included in the
Pricing Disclosure Package and the Final Offering Memorandum, there has not been
any material adverse change in the condition (financial or otherwise), results
of operations or business of the Company and its subsidiaries, taken as a whole,
except as described in the Pricing Disclosure Package.

(ee) The Issuer, the Guarantors and each of their respective subsidiaries own or
lease all such real and personal property necessary to the conduct of their
respective businesses as presently conducted, except as would not reasonably be
expected to have a Material Adverse Effect.

(ff) The Company and each of its subsidiaries have such certificates,
authorizations and permits issued by the appropriate federal, state or foreign
authorities (“Permits”) necessary to conduct their respective businesses in the
manner described in

 

-11-



--------------------------------------------------------------------------------

the Pricing Disclosure Package and the Final Offering Memorandum, except for any
of the foregoing that would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect or except as described in the Pricing Disclosure
Package and the Final Offering Memorandum. Neither the Company, nor any of its
subsidiaries has received written notice of any proceedings related to the
revocation or modification of any such Permits that, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect, except as described in
the Pricing Disclosure Package and the Final Offering Memorandum.

(gg) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, the Company and each of its
subsidiaries own or possess, or can acquire on reasonable terms, all material
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks and
trade names currently employed by them in connection with the business now
operated by them. Neither the Company nor any of its subsidiaries has received
any written notice of infringement of or conflict with asserted rights of others
with respect to any of the foregoing which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Effect, except as described in the Pricing Disclosure Package
and the Final Offering Memorandum.

(hh) Except as described in the Pricing Disclosure Package and the Final
Offering Memorandum, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
or assets of the Company or any of its subsidiaries is the subject that would,
in the aggregate, reasonably be expected to have a Material Adverse Effect or
would, in the aggregate, reasonably be expected to have a material adverse
effect on the performance by the Company and the Guarantors of this Agreement,
the Indenture, the Notes, the Guarantees or the consummation of any of the
transactions contemplated hereby. To the Issuer’s and each Guarantors’
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.

(ii) The Company, the Guarantors and their respective subsidiaries, taken as a
whole, are insured by insurers believed by the Company to be of recognized
financial responsibility against such losses and risks and in such amounts as
are believed to be reasonable for the businesses in which they are engaged,
except as described in the Offering Memorandum.

(jj) Except as described in the Pricing Disclosure Package and the Final
Offering Memorandum, no labor disturbance by or dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Issuer, is imminent that would reasonably be expected to have a Material Adverse
Effect.

(kk) Except as described in the Pricing Disclosure Package and the Final
Offering Memorandum, (i) there are no proceedings that are pending, or to the

 

-12-



--------------------------------------------------------------------------------

knowledge of the Issuer, threatened, against the Company or any of the
Guarantors or any of their respective subsidiaries under any laws, regulations,
ordinances, rules, orders, judgments, decrees, permits or other legal
requirements of any governmental authority, including without limitation any
international, foreign, national, state, provincial, regional, or local
authority, relating to pollution, the protection of human health or safety (to
the extent related to exposure to hazardous or toxic substances), the
environment, or natural resources, including with respect to the use, handling,
storage, manufacturing, transportation, treatment, discharge, disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”) in which a governmental authority is also a party,
(ii) to the knowledge of the Issuer or the Guarantors, they are in compliance
with Environmental Laws, and there are no liabilities or other obligations under
Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants and (iii) none of the Company, the Guarantors and
their respective subsidiaries anticipates capital expenditures relating to
Environmental Laws, in each case, that would reasonably be expected to have a
Material Adverse Effect.

(ll) Except, in each case, as would not have a Material Adverse Effect, the
Company, the Guarantors and each of their respective subsidiaries have filed all
federal, state, local and foreign tax returns required to be filed through the
date hereof, subject to permitted extensions, and have paid all taxes due,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with generally accepted accounting principles.

(mm) Except, in each case, as would not have a Material Adverse Effect, (i) each
“employee benefit plan” (within the meaning of Section 3(3) of the Employee
Retirement Security Act of 1974, as amended (“ERISA”)) for which the Company or
any member of its “Controlled Group” (defined as any organization which is a
member of a controlled group of corporations within the meaning of Section 414
of the Internal Revenue Code of 1986, as amended (the “Code”)) would have any
liability (each a “Plan”) has been maintained in compliance with its terms and
with the requirements of all applicable statutes, rules and regulations
including ERISA and the Code; (ii) no prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code, has occurred with respect
to any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) with respect to each Plan subject to Title IV of
ERISA (A) no “reportable event” (within the meaning of Section 4043(c) of ERISA)
has occurred or is reasonably expected to occur, (B) there is no current
“accumulated funding deficiency” (within the meaning of Section 302 of ERISA or
Section 412 of the Code), whether or not waived, and none is reasonably expected
to occur, and (C) neither the Company or any member of its Controlled Group has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the Pension Benefit
Guaranty Corporation in the ordinary course and without default) in respect of a
Plan (including a “multiemployer plan”, within the meaning of Section 4001(c)(3)
of ERISA); and (iv) each Plan that is intended to be qualified under
Section 401(a) of the Code is so qualified and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.

 

-13-



--------------------------------------------------------------------------------

(nn) As of the Merger Date, except as may be limited by applicable state
corporation law or comparable laws, no domestic subsidiary of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such subsidiary’s capital stock,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as described in the
Pricing Disclosure Package and the Final Offering Memorandum or contemplated in
the Senior Credit Facilities Documentation.

(oo) None of Merger Sub, the Company or the Guarantors is, and after giving
effect to the offer and sale of the Notes and the application of the proceeds
therefrom as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Final Offering Memorandum will be, an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended and the rules and regulations of the
Commission thereunder.

(pp) Immediately after the consummation of the Transactions and the other
transactions contemplated by this Agreement, (i) the fair value and present fair
saleable value of the assets of the Issuer and its subsidiaries taken as a whole
on a going concern basis will exceed the sum of their stated liabilities and
identified contingent liabilities taken as a whole; and (ii) the Issuer and its
subsidiaries on a consolidated basis will not be (a) left with unreasonably
small capital with which to carry on their business as it is proposed to be
conducted, (b) unable to pay their debts (contingent or otherwise) as they will
mature or (c) otherwise insolvent.

(qq) None of Merger Sub, the Company or their respective affiliates have taken
or will take, directly or indirectly, any action designed to or that has
constituted or that could reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Issuer or the
Guarantors in connection with the offering of the Notes.

(rr) None of Merger Sub, the Company nor any of their respective subsidiaries
are a party to any contract, agreement or understanding with any person (other
than fees contemplated by this Agreement) that could give rise to a valid claim
against the Initial Purchasers for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Notes.

(ss) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes), will violate or
result in a violation of Section 7 of the Exchange Act, or any regulation
promulgated thereunder, including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System.

(tt) None of Merger Sub, the Company or their respective affiliates have taken
or will take, directly or indirectly, any action designed to or that has
constituted or that

 

-14-



--------------------------------------------------------------------------------

could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Issuer or the Guarantors in
connection with the offering of the Notes.

(uu) Neither Merger Sub, the Company nor any of its subsidiaries, nor, to the
knowledge of the Issuer and the Guarantors, any director, officer, agent,
employee or other person associated with or acting on behalf of Merger Sub, the
Company, the Guarantors or any of their respective subsidiaries, has (i) used
any corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

(vv) The operations of Merger Sub, the Company and any of its subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving Merger Sub, the Company or any of
its subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Issuer, threatened.

(ww) Neither Merger Sub, the Company nor any of its subsidiaries nor, to the
knowledge of the Issuer, any director, officer, agent, employee or affiliate of
Merger Sub, the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Issuer will not directly or indirectly use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

Any certificate signed by any officer of Merger Sub, the Company or any
Guarantor and delivered to the Representatives or counsel for the Initial
Purchasers in connection with the offering of the Notes shall be deemed a
representation and warranty by Merger Sub, the Company or such Guarantor,
jointly and severally, as to matters covered thereby, to each Initial Purchaser.

3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Issuer agrees, on the basis of the representations, warranties,
covenants and agreements of the Initial Purchasers contained herein and subject
to all the terms and conditions set forth herein, to issue and sell to the
Initial Purchasers on the Closing Date and, upon the basis of the
representations, warranties and agreements of the Issuer and the Guarantors

 

-15-



--------------------------------------------------------------------------------

herein contained and subject to all the terms and conditions set forth herein,
each Initial Purchaser agrees, severally and not jointly, to purchase on the
Closing Date from Merger Sub, at a purchase price of 100% of the principal
amount thereof (the “Purchase Price”), the principal amount of Notes set forth
opposite the name of such Initial Purchaser in Schedule I hereto. Merger Sub
agrees, if the Merger Date is the Closing Date or if the Completion Date occurs,
to pay on such date to each Initial Purchaser a fee equal to 2.50% of the
principal amount of the Notes set forth opposite the name of such Initial
Purchaser in Schedule I hereto. The Issuer shall not be obligated to deliver any
of the securities to be delivered hereunder except upon payment for all of the
securities to be purchased as provided herein.

(b) Each of the Initial Purchasers, severally and not jointly hereby represents
and warrants to the Issuer that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure
Package. Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Issuer, on the basis of the
representations, warranties and agreements of the Issuer and the Guarantors,
that such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes; (ii) is purchasing the Notes pursuant
to a private sale exempt from registration under the Securities Act; (iii) in
connection with the Exempt Resales, will solicit offers to buy the Notes only
from, and will offer to sell the Notes only to, the Eligible Purchasers in
accordance with this Agreement and on the terms contemplated by the Pricing
Disclosure Package; and (iv) will not offer or sell the Notes, nor has it
offered or sold the Notes by, or otherwise engaged in, any form of general
solicitation or general advertising (within the meaning of Regulation D,
including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) and will
not engage in any directed selling efforts within the meaning of Rule 902 under
the Securities Act, in connection with the offering of the Notes. The Initial
Purchasers have advised the Issuer that it will offer the Notes to Eligible
Purchasers at a price initially equal to 100.0% of the principal amount thereof,
plus accrued interest, if any, from the date of issuance of the Notes.

(c) The Initial Purchasers have not nor, prior to the later to occur of (A) the
Closing Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Final Offering Memorandum,
(ii) any written communication prepared by such Initial Purchaser and approved
by the Issuer in writing, or (iii) any written communication relating to or that
contains the terms of the Notes and/or other information that was included
(including through incorporation by reference) in the Pricing Disclosure Package
or the Final Offering Memorandum.

(d) Each of the Initial Purchasers hereby acknowledges that upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Notes (and all securities
issued in exchange therefore or in substitution thereof) shall bear legends
substantially in the forms as set forth in the “Notice to Investors” section of
the Pricing Disclosure Package and Final Offering Memorandum (along with such
other legends as the Issuer and its counsel deem necessary).

 

-16-



--------------------------------------------------------------------------------

Each of the Initial Purchasers understands that the Issuer and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
5(n), 7(b) and 7(c) hereof, counsel to the Issuer and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

4. Delivery of the Notes and Payment Therefor. Payment for the Notes shall be
made at the office of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New
York, New York 10017, (i) if the Merger has not been consummated by 1:00 p.m.,
New York City time, on February 16, 2011 (the “Closing Date”), by deposit of the
Purchase Price in the Escrow Account or (ii) if the Merger is consummated on or
prior to 1:00 p.m., New York City time, on the Closing Date, by payment of the
Purchase Price, plus accrued interest, if any, to the Closing Date, to the
account or accounts specified by the Issuer, in the case of each of clauses
(i) and (ii), in Federal or other funds immediately available in New York City
against delivery of such Notes for the respective accounts of the several
Initial Purchasers. For the avoidance of doubt, unless the Merger is consummated
subsequent to the Closing Date, the Merger Date, as referred to herein, shall be
the same date as the Closing Date. The place of closing for the Notes and the
Closing Date may be varied by agreement between the Initial Purchasers and the
Issuer.

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC. The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered, in the case of the Global Notes, in the name of Cede & Co. as
nominee of DTC, and in the other cases, in such names and in such denominations
as the Initial Purchasers shall request prior to 10:00 A.M., New York City time,
on the second business day preceding the Closing Date. The Notes to be delivered
to the Initial Purchasers shall be made available to the Initial Purchasers in
New York City for inspection and packaging not later than 10:00 A.M., New York
City time, on the business day next preceding the Closing Date.

5. Agreements of the Issuer and the Guarantors. The Issuer agrees and, upon the
execution and delivery of the Joinder Agreement, the Guarantors, jointly and
severally, agree with each of the Initial Purchasers as follows:

(a) The Issuer and the Guarantors will promptly furnish to the Initial
Purchasers, without charge, such number of copies of the Final Offering
Memorandum as may then be amended or supplemented as they may reasonably
request.

(b) The Issuer will prepare the Final Offering Memorandum in a form approved by
the Representatives and will not make any amendment or supplement to the Pricing
Disclosure Package or to the Final Offering Memorandum of which the
Representatives shall not previously have been advised or to which it shall
reasonably object after being so advised.

(c) The Issuer and each of the Guarantors consents to the use of the Pricing
Disclosure Package and the Final Offering Memorandum in accordance with the

 

-17-



--------------------------------------------------------------------------------

securities or Blue Sky laws of the jurisdictions in which the Notes are offered
by the Initial Purchasers and by all dealers to whom Notes may be sold, in
connection with the offering and sale of the Notes.

(d) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Issuer or in the opinion of counsel
for the Initial Purchasers, should be set forth in the Pricing Disclosure
Package or the Final Offering Memorandum so that the Pricing Disclosure Package
or the Final Offering Memorandum, as then amended or supplemented, does not
include any untrue statement of material fact, or omit to state a material fact,
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it is necessary
to supplement or amend the Pricing Disclosure Package or the Final Offering
Memorandum in order to comply with any law, the Issuer will forthwith prepare an
appropriate supplement or amendment thereto, and will expeditiously furnish to
the Initial Purchasers and dealers a reasonable number of copies thereof.

(e) None of Merger Sub, the Company nor any Guarantor will make any offer to
sell or solicitation of an offer to buy the Notes that would constitute a Free
Writing Offering Document without the prior consent of the Representatives,
which consent shall not be unreasonably withheld or delayed.

(f) Promptly from time to time to take such action as the Initial Purchasers may
reasonably request to qualify or register (or obtain exemptions from qualifying
or registering) the Notes for offering and sale under the securities or Blue Sky
laws of such jurisdictions as the Initial Purchasers may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to complete the distribution
of the Notes; provided that in connection therewith the Issuer shall not be
required to (i) qualify as a foreign corporation in any jurisdiction in which it
would not otherwise be required to so qualify, (ii) file a general consent to
service of process in any such jurisdiction, or (iii) subject itself to taxation
in any jurisdiction in which it would not otherwise be subject.

(g) For a period commencing on the date hereof and ending on the 90th day after
the date of the Final Offering Memorandum, the Issuer and the Guarantors agree
not to, directly or indirectly, (i) offer for sale, sell, or otherwise dispose
of (or enter into any transaction or device that is designed to, or would be
expected to, result in the disposition by any person at any time in the future
of) any capital markets debt securities of the Issuer substantially similar to
the Notes or securities convertible into or exchangeable for such debt
securities of the Issuer, or sell or grant options, rights or warrants with
respect to such debt securities of the Issuer or securities convertible into or
exchangeable for such debt securities of the Issuer, (ii) enter into any swap or
other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of such debt securities of
the Issuer, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of debt securities of the Issuer or other
securities, in cash or otherwise or (iii) publicly announce an offering of any
debt securities of the Issuer substantially similar to the Notes or securities
convertible or

 

-18-



--------------------------------------------------------------------------------

exchangeable into such debt securities, in each case without the prior written
consent of Merrill Lynch and Morgan Stanley, on behalf of the Initial
Purchasers.

(h) So long as any of the Notes are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, unless they become subject to and
comply with Section 13 or 15(d) of the Exchange Act or file the periodic reports
contemplated by such provisions pursuant to the terms of the Indenture, provide
or make available electronically to each holder of such restricted securities
and to each prospective purchaser (as designated by such holder) of such
restricted securities, upon the request of such holder or prospective purchaser,
any information required to be provided by Rule 144A(d)(4) under the Securities
Act (it being acknowledged and agreed that, prior to the first date on which
information is required to be provided under the Indenture, the information
contained in the Final Offering Memorandum is sufficient for this purpose and it
being further agreed that delivery to the holders or prospective holders of the
Notes of the information required to be delivered under the Indenture will be
deemed to satisfy this requirement). This covenant is intended to be for the
benefit of the holders, and the prospective purchasers designated by such
holders, from time to time of such restricted securities.

(i) The Issuer will apply the net proceeds from the sale of the Notes to be sold
by it hereunder substantially in accordance with the description set forth in
the Pricing Disclosure Package and the Final Offering Memorandum under the
caption “Use of Proceeds.”

(j) The Issuer will use its reasonable best efforts to permit the Notes to be
eligible for clearance and settlement through DTC.

(k) During the period from the Closing Date until one year after the Closing
Date, the Issuer will not, and will not permit any of its subsidiaries to,
resell any Notes that have been acquired by any of them except for Notes resold
in a transaction registered under the Securities Act.

(l) The Issuer shall and shall cause its affiliates to not seek the release of
the Escrow Property from the Escrow Account unless such release is in compliance
with the terms of the Indenture and the Escrow Agreement.

(m) The Issuer and its controlled affiliates will not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would be integrated with the sale of the
Notes in a manner that would require the registration under the Securities Act
of the sale to the Initial Purchasers or the Eligible Purchasers of the Notes.
The Issuer and the Guarantors will take reasonable precautions designed to
insure that any offer or sale, direct or indirect, in the United States or to
any U.S. person (as defined in Rule 902 under the Securities Act), of any Notes
or any substantially similar security issued by Merger Sub, the Company or any
Guarantor, within six months subsequent to the date on which the distribution of
the Notes has been completed (as notified to the Issuer by the Initial
Purchasers), is made under restrictions and other circumstances reasonably
designed not to affect the status of the offer and sale

 

-19-



--------------------------------------------------------------------------------

of the Notes in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act, including any sales pursuant to Rule 144A under, or Regulations
D or S of, the Securities Act.

(n) On the Merger Date, the Company and each Guarantor will (A) execute the
Purchase Agreement Joinder, the Supplemental Indenture and the Registration
Rights Agreement Joinder and (B) cause (i) Simpson Thacher & Bartlett LLP to
furnish to the Initial Purchasers its written opinion (for the avoidance of
doubt, without any negative assurance letter), as counsel to the Company and the
Guarantors, addressed to the Initial Purchasers and dated the Merger Date,
substantially in the form of Exhibit B hereto (with respect to those matters set
forth therein that are contemplated to be given only on the Merger Date), and
(ii) James Potter to furnish to the Initial Purchasers his written opinion, as
General Counsel of the Company, addressed to the Initial Purchasers and dated
the Merger Date, substantially in the form of Exhibit C hereto.

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, Merger Sub agrees, and, on and
after the Merger Date, the Company and the Guarantors jointly and severally
agree, to pay all expenses, costs, fees and taxes incident to and in connection
with: (a) the preparation, printing, filing and distribution of the Preliminary
Offering Memorandum, the Pricing Disclosure Package and the Final Offering
Memorandum (including, without limitation, financial statements and exhibits)
and all amendments and supplements thereto (including the fees, disbursements
and expenses of Merger Sub’s, the Company’s and the Guarantors’ accountants and
counsel, but not, however, legal fees and expenses of the Initial Purchasers’
counsel incurred in connection therewith); (b) the preparation, printing
(including, without limitation, word processing and duplication costs) and
delivery of this Agreement, the Joinder Agreement, the Indenture, the
Registration Rights Agreement, the Registration Rights Joinder Agreement, the
Escrow Agreement, all Blue Sky memoranda and all other agreements, memoranda,
correspondence and other documents printed and delivered in connection therewith
and with the Exempt Resales (but not, however, legal fees and expenses of the
Initial Purchasers’ counsel incurred in connection with any of the foregoing
other than fees of such counsel plus reasonable disbursements incurred in
connection with the preparation, printing and delivery of such Blue Sky
memoranda); (c) the issuance and delivery by the Issuer of the Notes and by the
Guarantors of the Guarantees and any taxes payable in connection therewith;
(d) the qualification of the Notes and Exchange Notes for offer and sale under
the securities or Blue Sky laws of the several states and any foreign
jurisdictions as the Initial Purchasers may designate (including, without
limitation, the reasonable fees and disbursements of the Initial Purchasers’
counsel relating to such registration or qualification); (e) the furnishing of
such copies of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Final Offering Memorandum, and all amendments and supplements
thereto, as may be reasonably requested for use in connection with the Exempt
Resales; (f) the preparation of certificates for the Notes (including, without
limitation, printing and engraving thereof); (g) the approval of the Notes by
DTC for “book-entry” transfer (including fees and expenses of counsel for the
Initial Purchasers); (h) the rating of the Notes and Exchange Notes; (i) the
obligations of the Trustee, any agent of the Trustee and the counsel for the
Trustee in connection with the Indenture and the Notes and the Exchange Notes,
and the costs and charges of the Escrow Agent (if any); (j) the performance by
the Issuer and the Guarantors of their other obligations under this Agreement;
(k) the travel expenses incurred by or on behalf of

 

-20-



--------------------------------------------------------------------------------

representatives of Merger Sub and the Company in connection with attending or
hosting meetings with prospective purchasers of the Notes, and expenses
associated with any electronic road show (it being understood that the Initial
Purchasers, collectively, shall bear their own transportation expenses and one
half of the costs associated with any chartered aircraft); and (l) any other
expenses of Merger Sub and the Company incident to the performance by Merger Sub
and the Company of their obligations hereunder; provided, however that except as
specifically provided in this Section 6 and in Section 11, the Initial
Purchasers shall pay their own costs and expenses in connection with
presentations for prospective purchasers of the Notes.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy in all material
respects (except to the extent already qualified by materiality, in which case
such obligations shall be subject to the accuracy in all respects), when made
and on and as of the Closing Date, of the representations and warranties of the
Issuer contained herein, and the performance by the Issuer of its obligations
hereunder in all material respects, and to each of the following additional
terms and conditions:

(a) All corporate proceedings and other legal matters incident to the
authorization, form and validity of the Transaction Documents, the Pricing
Disclosure Package and the Final Offering Memorandum, and all other legal
matters relating to this Agreement and the transactions contemplated hereby
shall be reasonably satisfactory in all material respects to counsel for the
Initial Purchasers, and the Issuer shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

(b) Simpson Thacher & Bartlett LLP shall have furnished to the Initial
Purchasers its written opinion and negative assurance letter, as counsel to
Merger Sub, addressed to the Initial Purchasers and dated the Closing Date,
substantially in the form of Exhibit B hereto.

(c) The Initial Purchasers shall have received from Cahill Gordon & Reindel LLP,
counsel for the Initial Purchasers, such opinion or opinions, dated the Closing
Date, with respect to the issuance and sale of the Notes, the Pricing Disclosure
Package, the Final Offering Memorandum and other related matters as the Initial
Purchasers may reasonably require, and Merger Sub shall have furnished to such
counsel such documents and information as such counsel reasonably requests for
the purpose of enabling them to pass upon such matters.

(d) At the time of execution of this Agreement, the Initial Purchasers shall
have received from KPMG LLP a letter, in form and substance satisfactory to the
Initial Purchasers, addressed to the Initial Purchasers and dated the date
hereof (i) confirming that they are independent public accountants within the
meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Pricing
Disclosure Package, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to the financial
information and

 

-21-



--------------------------------------------------------------------------------

(iii) covering such other matters as are ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public
offerings.

(e) With respect to the letter of KPMG LLP referred to in the preceding
paragraph and delivered to the Initial Purchasers concurrently with the
execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Initial Purchasers a “bring-down letter” of KPMG LLP, addressed
to the Initial Purchasers and dated the Closing Date (i) confirming that they
are independent public accountants within the meaning of the Securities Act and
are in compliance with the applicable requirements relating to the qualification
of accountants under Rule 2-01 of Regulation S-X of the Commission,
(ii) stating, as of the Closing Date (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in each of the Pricing Disclosure Package or the
Final Offering Memorandum, as of a date not more than three days prior to the
date of the Closing Date), the conclusions and findings of such firm with
respect to the financial information and other matters covered by the initial
letter, and (iii) confirming in all material respects the conclusions and
findings set forth in the initial letter.

(f) For the period from and after the date of this Agreement and prior to the
Closing Date, there shall not have been any change or development in the
condition (financial or otherwise), business or results of operations of the
Issuer and its subsidiaries, taken as a whole and after giving effect to the
Transactions, except as described in the Pricing Disclosure Package (exclusive
of any amendment or supplement thereto), the effect of which is, or would
reasonably be expected to become, in the judgment of the Representatives, so
material and adverse as to make it impractical or inadvisable to proceed with
the offering or delivery of the Notes on the terms and in the manner
contemplated in the Pricing Disclosure Package (exclusive of any amendment or
supplement thereto).

(g) Merger Sub shall have furnished or caused to be furnished to the Initial
Purchasers dated as of the Closing Date a certificate of an officer of Merger
Sub, a statement that:

(i) the representations, warranties and agreements of Merger Sub are true and
correct on and as of the Closing Date, and Merger Sub has complied with all its
agreements contained herein and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date; and

(ii) such officer has examined the Pricing Disclosure Package and the Final
Offering Memorandum, and, in such officer’s opinion, (A) the Pricing Disclosure
Package, as of the Applicable Time, and the Final Offering Memorandum, as of its
date and as of the Closing Date, did not and do not contain any untrue statement
of a material fact and did not and do not omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (B) since the date of the Pricing
Disclosure Package and the Final Offering Memorandum, no event

 

-22-



--------------------------------------------------------------------------------

has occurred which should have been set forth in a supplement or amendment to
the Pricing Disclosure Package and the Final Offering Memorandum.

(h) The Issuer shall have taken all acts reasonably required to be taken by it
to have the Notes be eligible for clearance and settlement through DTC.

(i) The Issuer shall have executed and delivered the Registration Rights
Agreement, and the Initial Purchasers shall have received an original copy
thereof, duly executed by such parties.

(j) The Issuer and the Trustee shall have executed and delivered the Indenture,
and the Initial Purchasers shall have received an original copy thereof, duly
executed by such parties.

(k) Unless the Merger has been consummated on or prior to 1:00 p.m., New York
City time, on the Closing Date, (i) the Issuer, the Trustee and the Escrow Agent
shall have executed the Escrow Agreement and the Initial Purchasers shall have
received an executed copy thereof; (ii) the Escrow Agent shall have established
the Escrow Account and shall have provided to the Initial Purchasers evidence
thereof reasonably satisfactory to the Initial Purchasers; and (iii) all other
actions to be taken under the Escrow Agreement by the Issuer as of the Closing
Date in order to effect the escrow arrangements contemplated by the Pricing
Disclosure Package shall have been taken.

(l) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the NASDAQ or the NYSE Amex Equities or in the
over-the-counter market, or trading in any securities of the Company on any
exchange or in the over-the-counter market, shall have been suspended or
materially limited or the settlement of such trading generally shall have been
materially disrupted or minimum prices shall have been established on any such
exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a general
moratorium on commercial banking activities shall have been declared by federal
or state authorities, or (iii) there shall have occurred any outbreak or
escalation of hostilities, declaration by the United States of a national
emergency or war, or other calamity or crisis the effect of which on financial
markets is such as to make it, in the judgment of the Representatives,
impractical or inadvisable to proceed with the offering, sale or delivery of the
Notes as contemplated in the Pricing Disclosure Package (exclusive of any
amendment or supplement thereto).

(m) On or prior to the Closing Date, Merger Sub shall have furnished to the
Initial Purchasers such further customary certificates and documents as the
Initial Purchasers may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

 

-23-



--------------------------------------------------------------------------------

(a) Merger Sub, on the date hereof, agrees to and, upon the execution and
delivery of the Joinder Agreement, the Company and each Guarantor, hereby agree,
jointly and severally, to indemnify and hold harmless each Initial Purchaser,
its affiliates, directors, officers and employees and each person, if any, who
controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Notes), to which that Initial Purchaser,
affiliate, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained (A) in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Final Offering
Memorandum or in any amendment or supplement thereto or (B) recorded electronic
roadshow made available to investors (the “Recorded Road Show”), or (ii) the
omission or alleged omission to state in the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Final Offering Memorandum, or in any
amendment or supplement thereto or in the Recorded Road Show, any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and shall reimburse
each Initial Purchaser and each such director, officer, employee or controlling
person promptly upon demand, for any legal or other expenses reasonably incurred
by that Initial Purchaser, director, officer, employee or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that Merger Sub, the Company and the Guarantors shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of, or is based upon, any untrue statement or
alleged untrue statement or omission or alleged omission made in any Preliminary
Offering Memorandum, the Pricing Disclosure Package or Final Offering
Memorandum, or in any such amendment or supplement thereto or in any the
Recorded Road Show, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to Merger Sub or the Company through
Merrill Lynch by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information consists solely of the information
specified in Section 8(e) with respect to the Preliminary Offering Memorandum
and the Final Offering Memorandum. The foregoing indemnity agreement is in
addition to any liability that Merger Sub, the Company or the Guarantors may
otherwise have to any Initial Purchaser or to any affiliate, director, officer,
employee or controlling person of that Initial Purchaser.

(b) Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless as of the date hereof, Merger Sub and, upon the
execution and delivery of the Joinder Agreement, the Company, each Guarantor,
their respective officers and employees, each of their respective affiliates,
directors, and each person, if any, who controls, as of the date hereof, Merger
Sub and, upon the execution and delivery of the Joinder Agreement, the Company,
and each Guarantor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof, to which, as of
the date hereof, Merger Sub and, upon the execution and delivery of the Joinder
Agreement, the Company, any Guarantor or any such director, officer, employee or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained (A) in the

 

-24-



--------------------------------------------------------------------------------

Preliminary Offering Memorandum, the Pricing Disclosure Package or the Final
Offering Memorandum or in any amendment or supplement thereto or (B) the
Recorded Road Show, or (ii) the omission or alleged omission to state in the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Final
Offering Memorandum, or in any amendment or supplement thereto or in the
Recorded Road Show, any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning such Initial
Purchaser furnished to Merger Sub or the Company through Merrill Lynch by or on
behalf of that Initial Purchaser specifically for inclusion therein, which
information is limited to the information set forth in Section 8(e) with respect
to the Preliminary Offering Memorandum and the Final Offering Memorandum. The
foregoing indemnity agreement is in addition to any liability that any Initial
Purchaser may otherwise have to Merger Sub, the Company, any Guarantor or any
such director, officer, employee or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under this Section 8 except to the extent it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure and; provided, further, that the failure to notify the indemnifying
party shall not relieve it from any liability that it may have to an indemnified
party otherwise than under this Section 8. If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. After notice from the indemnifying party
to the indemnified party of its election to assume the defense of such claim or
action, the indemnifying party shall not be liable to the indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
the indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that the indemnified party
shall have the right to employ counsel to represent the indemnified party and
such indemnified party’s respective affiliates, directors, officers, employees
and controlling persons who may be subject to liability arising out of any claim
in respect of which indemnity may be sought by the indemnified party against the
indemnifying party under this Section 8, if (i) the indemnifying party and the
indemnified party shall have so mutually agreed; (ii) the indemnifying party
fails within a reasonable time to retain counsel reasonably satisfactory to the
indemnified party; (iii) the indemnified party and its respective directors,
officers, employees and controlling persons shall have reasonably concluded,
based on the advice of counsel, that there may be legal defenses available to
them that are different from or in addition to those available to the
indemnifying party; or (iv) the named parties in any such proceeding (including
any impleaded parties) include both the indemnifying party, on the one hand, and
the indemnified party, on the other hand, and representation of both sets of
parties by the same counsel would present a conflict due to actual or potential
differing interests between them, and in any such event the fees and expenses of
such separate counsel shall be paid by the indemnifying party. No

 

-25-



--------------------------------------------------------------------------------

indemnifying party shall (x) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include a statement as to, or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party,
or (y) be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with the consent of the indemnifying party or if there be a final
judgment of the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment.

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein (other than by virtue of the
failure of an indemnified party to notify the indemnifying party of its right to
indemnification pursuant to subsection (a) or (b) above, where such failure
materially prejudices the indemnifying party (through the forfeiture of
substantive rights or defenses)), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by Merger Sub, the Company and each
Guarantor, on the one hand, and the Initial Purchasers, on the other, from the
offering of the Notes, or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of, as of the date hereof, Merger Sub and, upon the execution and
delivery of the Joinder Agreement, the Company and each Guarantor, on the one
hand, and the Initial Purchasers, on the other, with respect to the statements
or omissions that resulted in such loss, claim, damage or liability, or action
in respect thereof, as well as any other relevant equitable considerations. The
relative benefits received by Merger Sub, the Company and each Guarantor, on the
one hand, and the Initial Purchasers, on the other, with respect to such
offering shall be deemed to be in the same proportion as the total net proceeds
from the offering of the Notes purchased under this Agreement (before deducting
expenses) received by Merger Sub, the Company and each Guarantor, on the one
hand, and the total discounts received by the Initial Purchasers with respect to
the Notes purchased under this Agreement, on the other hand, bear to the total
gross proceeds from the offering of the Notes under this Agreement as set forth
on the cover page of the Final Offering Memorandum. The relative fault shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by Merger Sub, the Company and the Guarantors, on the
one hand, or the Initial Purchasers on the other hand, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission and any other equitable considerations
appropriate in the circumstances. For purposes of the preceding two sentences,
the net proceeds deemed to be received by the Issuer shall be deemed to be also
for the benefit of the Guarantors, and information supplied by Merger Sub and
the Company shall also be deemed to have been

 

-26-



--------------------------------------------------------------------------------

supplied by the Guarantors. Merger Sub and, upon the execution and delivery of
the Joinder Agreement, the Company, each Guarantor, and the Initial Purchasers
agree that it would not be just and equitable if contributions pursuant to this
Section 8(d) were to be determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation that does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 8(d) shall be deemed to include, for purposes
of this Section 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 8(d), no Initial
Purchaser shall be required to contribute any amount in excess of the amount of
the total discount received by such Initial Purchaser with respect to the Notes
purchased under this Agreement. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute as provided
in this Section 8(d) are several in proportion to their respective purchase
obligations and not joint.

(e) The Initial Purchasers severally confirm and Merger Sub and, upon the
execution and delivery of the Joinder Agreement, the Company and each Guarantor
acknowledge and agree that the statements with respect to the offering of the
Notes by the Initial Purchasers set forth in the third sentence of the seventh
paragraph and in the ninth paragraph under the heading “Plan of Distribution” in
the Pricing Disclosure Package and the Final Offering Memorandum are correct and
constitute the only information concerning the Initial Purchasers furnished in
writing to Merger Sub by or on behalf of the Initial Purchasers specifically for
inclusion in the Preliminary Offering Memorandum, the Pricing Disclosure
Package, any Free Writing Offering Document, the Recorded Road Show and the
Final Offering Memorandum or in any amendment or supplement thereto.

9. Defaulting Initial Purchasers.

(a) If, on the Closing Date, any Initial Purchaser defaults in its obligations
to purchase the Notes that it has agreed to purchase under this Agreement, the
remaining non-defaulting Initial Purchasers may in their discretion arrange for
the purchase of such Notes by the non-defaulting Initial Purchasers or other
persons satisfactory to the Issuer on the terms contained in this Agreement. If,
within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such Notes,
then the Issuer shall be entitled to a further period of 36 hours within which
to procure other persons satisfactory to the non-defaulting Initial Purchasers
to purchase such Notes on such terms. In the event that within the respective
prescribed periods, the non-defaulting Initial Purchasers notify the Issuer that
they have so arranged for the purchase of such Notes, or the Issuer notifies the
non-defaulting Initial Purchasers that it has so arranged for the purchase of
such Notes, either the non-defaulting Initial Purchasers or the Issuer may
postpone the Closing Date for up to seven full business days in order to effect
any changes that in the opinion of counsel for the Issuer or counsel for the
Initial Purchasers may be necessary in the Pricing Disclosure Package, the Final
Offering Memorandum or in any other document or arrangement, and the Issuer
agrees to promptly prepare any amendment or supplement to the Pricing Disclosure
Package or the Final Offering Memorandum that effects any such changes. As used
in this Agreement, the term

 

-27-



--------------------------------------------------------------------------------

“Initial Purchaser” includes, for all purposes of this Agreement unless the
context requires otherwise, any party not listed in Schedule I hereto that,
pursuant to this Section 9, purchases Notes that a defaulting Initial Purchaser
agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Issuer as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Issuer shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser’s pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided that the
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the aggregate principal amount of Notes that it agreed to purchase on
the Closing Date pursuant to the terms of Section 3.

(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Issuer as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Notes, or if the
Issuer shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section 9
shall be without liability on the part of the Issuer or the Guarantors, except
that the Issuer and each of the Guarantors will continue to be liable for the
payment of expenses as set forth in Sections 6 and 11 and except that the
provisions of Section 8 shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Issuer, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Issuer prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Section 7(f) or (m) shall have occurred or if the
Initial Purchasers shall decline to purchase the Notes for any reason permitted
under this Agreement.

11. Reimbursement of Initial Purchasers’ Expenses. If the sale of the Notes
provided for herein is not consummated because of any condition to the
obligations of the Initial Purchasers set forth in Section 7 hereof is not
satisfied, because of any termination pursuant to Section 10 hereof or because
of any refusal, inability or failure on the part of the Issuer or the Guarantors
to perform any agreement herein or to comply with any provision hereof other
than by reason of a default by any of the Initial Purchasers, including as
described in Section 9 hereof, Merger Sub will reimburse the Initial Purchasers
through the Representatives on behalf of the Initial Purchasers on demand for
all reasonable expenses (including reasonable fees and

 

-28-



--------------------------------------------------------------------------------

disbursements of Cahill Gordon & Reindel LLP) that shall have been incurred by
them in connection with the proposed purchase and sale of the Notes.

12. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to any Initial Purchaser, shall be delivered or sent by hand delivery,
mail, telex, overnight courier or facsimile transmission to Merrill Lynch,
Pierce, Fenner & Smith Incorporated, One Bryant Park, New York, New York 10036,
Attention: Legal Department (Fax: (917) 267-7085) with a copy to Cahill Gordon &
Reindel LLP, Attention: James J. Clark (Fax: (212) 269-5420);

(b) if to the Issuer or any Guarantor, shall be delivered or sent by mail,
telex, overnight courier or facsimile transmission to Del Monte Foods Company,
P.O. Box 193575, San Francisco, CA 94119-3575, Attention: Chief Financial
Officer (Fax: (412) 222-1632), with a copy to Simpson Thacher & Bartlett LLP,
425 Lexington Avenue, New York, New York 10017, Attention: Joseph H. Kaufman
(Fax: (212) 455-2502);

provided, however, that any notice to an Initial Purchaser pursuant to
Section 8(c) shall be delivered or sent by hand delivery, mail, telex or
facsimile or electronic transmission to such Initial Purchaser at its address
set forth in its acceptance telex to Merrill Lynch, which address will be
supplied to any other party hereto by Merrill Lynch upon request. Any such
statements, requests, notices or agreements shall take effect at the time of
receipt thereof. The Issuer shall be entitled to act and rely upon any request,
consent, notice or agreement given or made on behalf of the Initial Purchasers
by Merrill Lynch.

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Issuer, the
Guarantors and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
the representations, warranties, indemnities and agreements of Merger Sub, the
Company and the Guarantors contained in this Agreement shall also be deemed to
be for the benefit of affiliates, directors, officers and employees of the
Initial Purchasers and each person or persons, if any, controlling any Initial
Purchaser within the meaning of Section 15 of the Securities Act. Nothing in
this Agreement is intended or shall be construed to give any person, other than
the persons referred to in this Section 13, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision contained
herein.

14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of Merger Sub, the Company, the
Guarantors and the Initial Purchasers contained in this Agreement or made by or
on behalf of them, respectively, pursuant to this Agreement, shall survive the
delivery of and payment for the Notes and shall remain in full force and effect,
regardless of any termination of this Agreement or any investigation made by or
on behalf of any of them or any person controlling any of them.

15. Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock

 

-29-



--------------------------------------------------------------------------------

Exchange, Inc. is open for trading, and (b) “affiliate” and “subsidiary” have
the meanings set forth in Rule 405 under the Securities Act.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

17. Waiver of Jury Trial. Each of Merger Sub, the Company, the Guarantors and
each of the Initial Purchasers hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

18. No Fiduciary Duty. Each of Merger Sub, the Company and the Guarantors
acknowledges and agrees that in connection with this offering, or any other
services the Initial Purchasers may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Initial Purchasers: (a) no fiduciary or agency relationship between
Merger Sub, the Company, any Guarantor and any other person, on the one hand,
and the Initial Purchasers, on the other, exists; (b) the Initial Purchasers are
not acting as advisors, expert or otherwise, to Merger Sub, the Company or the
Guarantors, including, without limitation, with respect to the determination of
the purchase price of the Notes, and such relationship between Merger Sub, the
Company and the Guarantors, on the one hand, and the Initial Purchasers, on the
other, is entirely and solely commercial, based on arms-length negotiations;
(c) any duties and obligations that the Initial Purchasers may have to Merger
Sub, the Company and the Guarantors shall be limited to those duties and
obligations specifically stated herein; (d) the Initial Purchasers and their
respective affiliates may have interests that differ from those of Merger Sub,
the Company and the Guarantors; and (e) Merger Sub, the Company and the
Guarantors have consulted their own legal and financial advisors to the extent
they deemed appropriate. Merger Sub, the Company and the Guarantors hereby waive
any claims that Merger Sub, the Company and the Guarantors may have against the
Initial Purchasers with respect to any breach of fiduciary duty in connection
with the Notes.

19. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

-30-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement between Merger Sub and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

Very truly yours, BLUE MERGER SUB INC. By:   /s/ David J. Sorkin   Name: David
J. Sorkin   Title: Vice President

 

-31-



--------------------------------------------------------------------------------

Accepted:

On behalf of themselves and as Representatives of the several

Initial Purchasers

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED By:   /s/ Adam Cady   Name:
Adam Cady   Title: Managing Director

 

MORGAN STANLEY & CO. INCORPORATED By:   /s/ Emily Johnson   Name: Emily Johnson
  Title: Authorized Signatory



--------------------------------------------------------------------------------

JOINDER AGREEMENT

March 8, 2011

Merrill Lynch, Pierce, Fenner & Smith Incorporated

As Representative of the several

    Initial Purchasers named in Schedule I

    to the Purchase Agreement (as defined below),

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, New York 10036

Reference is hereby made to that purchase agreement (the “Purchase Agreement”)
dated February 1, 2011 among Blue Merger Sub Inc., a Delaware corporation and
the Initial Purchasers relating to the issuance and sale to the Initial
Purchasers of $1,300,000,000 aggregate principal amount of 7.625% Senior Notes
due 2019 (the “Notes”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Purchase Agreement.

In connection with the Acquisition, the undersigned (other than Del Monte Foods
Company) have guaranteed the Notes. This Joinder Agreement is being executed and
delivered by the undersigned on the date of the consummation of the Acquisition,
after giving effect to the Acquisition.

1. Joinder. Each of the undersigned hereby acknowledges that it has received a
copy of the Purchase Agreement and acknowledges and agrees with the Initial
Purchasers that by its execution and delivery hereof it shall (i) join and
become a party to the Purchase Agreement; (ii) be bound by all covenants,
agreements, representations, warranties and acknowledgements applicable to such
party as set forth in and in accordance with the terms of the Purchase
Agreement; and (iii) perform all obligations and duties as required of it in
accordance with the Purchase Agreement. Each of the undersigned hereby
represents and warrants that the representations and warranties set forth in the
Purchase Agreement applicable to such party are true and correct on and as of
the date hereof with the same force and effect as if such representations and
warranties had been made on and as of the date hereof (except that
representations and warranties made as of a particular date were true and
correct on and as of such particular date).

2. Counterparts. This Joinder Agreement may be signed in one or more
counterparts (which may be delivered in original form or facsimile or “pdf” file
thereof), each of which shall constitute an original when so executed and all of
which together shall constitute one and the same agreement.

3. Amendments. No amendment or waiver of any provision of this Joinder
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
thereto.



--------------------------------------------------------------------------------

4. Headings. The section headings used herein are for convenience only and shall
not affect the construction hereof.

5. APPLICABLE LAW. THE VALIDITY AND INTERPRETATION OF THIS JOINDER AGREEMENT,
AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered in New York, New York, by its proper and duly
authorized officer as of the date set forth above.

 

DEL MONTE FOODS COMPANY By:  

/s/ Richard L. French

 

Name: Richard L. French

Title: Senior Vice President, Treasurer

Chief Accounting Officer and

Controller

 

DEL MONTE CORPORATION

By:

 

/s/ Richard L. French

 

Name: Richard L. French

Title: Senior Vice President, Treasurer

Chief Accounting Officer and

Controller

 



--------------------------------------------------------------------------------

The foregoing Joinder Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

On behalf of themselves and as Representatives of the several

Initial Purchasers

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

By:  

/s/ Adam Cady

 

Name: Adam Cady

Title: Managing Director

MORGAN STANLEY & CO. INCORPORATED

 

By:  

/s/ Emily Johnson

 

Name: Emily Johnson

Title: Vice President